Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 and 10-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al. (US 2019/0357271).

Regarding claim 1, Yan discloses a method of wireless communication by a user equipment (UE) (Yan, paragraph [0005], wireless communication network during a random access procedure of a UE), comprising: 
determining that a first random access channel (RACH) procedure with a base station is unsuccessful (Yan, paragraph [0009], when a user equipment fails in accessing the network device by using the first random access preamble); and 
transmitting, after determining that the first RACH procedure is unsuccessful, a preamble message for a second RACH procedure with the base station, a second configuration for the second RACH procedure being different from a first configuration for the first RACH procedure (Yan, paragraph [0009], sending, by the user equipment, a second random access preamble, where access characteristic information is different from that of the first random access preamble).  

Regarding claim 5, Yan discloses the method of claim 1, wherein the first configuration is different from the second configuration in at least one of: a set of parameters for a preamble to be included in a preamble message; a set of parameters for transmission of a preamble message; a set of parameters for at least one of detection or reception of a random access response (RAR) message to be expected in response to a preamble message; a size of at least one portion of an RAR message; 030284.1908959Qualcomm Ref. No. 203484a definition for content of an RAR message; a set of parameters for transmission of a third message that follows a preamble message and an RAR message in a RACH procedure; or a set of parameters for at least one of detection or reception of a fourth message that follows a preamble message, an RAR message, and a third message in a RACH procedure (Yan, paragraph [0009], sending, by the user equipment, a second random access preamble, where access characteristic information is different from that of the first random access preamble, the access characteristic information including at least one of a time length, transmit beam, and a random access resource).  

Regarding claim 6, Yan discloses the method of claim 5, wherein the set of parameters for a preamble is different between the first configuration and the second configuration in at least one of a set of sequences for generation of a preamble or a format for a preamble (Yan, paragraph [0070], preamble format and/or sequence in first random access time may be different from a preamble format and/or sequence in second random access time).  

Regarding claim 7, Yan discloses the method of claim 5, wherein the set of parameters for transmission of a preamble message is different between the first configuration and the second configuration in at least one of a transmit power for transmission of a preamble message or a set of occasions in which to transmit a preamble message (Yan, paragraph [0016], transmit power of second RA preamble is the same or different from that of the first RA preamble).  

Regarding claim 8, Yan discloses the method of claim 1, further comprising: transmitting another preamble message on a same beam as the preamble message and in a second transmission occasion that is different from a first transmission occasion in which the preamble message is transmitted, wherein the other preamble message comprises a same preamble as the preamble message based on the second configuration for the second RACH procedure (Yan, Fig. 5e; paragraph [0009], sending, by the user equipment, a second random access preamble, where access characteristic information is different from that of the first random access preamble; paragraph [0120], RA preamble sent a plurality of times on a same transmit beam until a quantity of sending times exceeds a maximum allowed quantity).  

Regarding claim 10, Yan discloses the method of claim 1, further comprising: 030284.1908960Qualcomm Ref. No. 203484 receiving an RAR message for the second RACH procedure in an RAR window (Yan, paragraph [0082], random access response received in RAR window) indicated by the second configuration, at least one of a duration or an offset of the RAR window (Yan, paragraph [0074], downlink RACH message include random access configuration includes power offset) being inconsistent with the first configuration (Yan, paragraph [0009], sending, by the user equipment, a second random access preamble, where access characteristic information is different from that of the first random access preamble).  

Regarding claim 11, Yan discloses the method of claim 1, further comprising: receiving at least a portion of at least one of the first configuration or the second configuration from the base station (Yan, Fig. 1, base station; paragraph [0074], downlink RACH message include random access configuration includes power offset).  

Regarding claim 12, Yan discloses a method of wireless communication by a base station, comprising: 
receiving a preamble message from a user equipment (UE) for a second random access channel (RACH) procedure having a second configuration different from a first configuration for a first RACH procedure (Yan, paragraph [0009], sending, by the user equipment, a second random access preamble, where access characteristic information is different from that of the first random access preamble); and 
determining that the first RACH procedure with the UE is unsuccessful (Yan, paragraph [0009], when a user equipment fails in accessing the network device by using the first random access preamble).  

Regarding claim 14, Yan discloses the method of claim 12, wherein the determining that the first RACH procedure with the UE is unsuccessful comprises: determining that the preamble message for the second RACH procedure is different from a preamble message expected for the first RACH procedure (Yan, paragraph [0009], sending, by the user equipment, a second random access preamble, where access characteristic information is different from that of the first random access preamble, the access characteristic information including at least one of a time length, transmit beam, and a random access resource; paragraph [0070], preamble format and/or sequence in first random access time may be different from a preamble format and/or sequence in second random access time).  

Claims 15-21 are rejected under substantially the same rationale as claims 5-11, respectively.

Claims 22 and 24-26 are rejected under substantially the same rationale as claims 1, 4, 5 and 8, respectively.  Yan additionally discloses a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor (Yan, paragraph [0148], processor; paragraph [0163], memory).

Claims 27-30 are rejected under substantially the same rationale as claims 12, 14, 5 and 8, respectively.  Yan additionally discloses a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor (Yan, paragraph [0148], processor; paragraph [0163], memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Jeon et al. (US 2019/0254074).

Regarding claim 2, Yan discloses the method of claim 1, further comprising: obtaining at least one measurement for at least one pilot signal received from the base station (Yan, paragraph [0126], path loss corresponding to the transmit power is obtained based on the first receive beam), wherein the first RACH procedure is determined to be unsuccessful based on the at least one measurement failing (Yan, paragraph [0128], change receive beam based on receive quality of receive beams, after random access performed using preamble for beam 1 fails, random access preamble for beam 2 is sent).   Yan does not explicitly disclose the measurement failing to satisfy a threshold.
Jeon discloses obtaining at least one measurement for at least one pilot signal received from the base station, wherein the first RACH procedure is determined to be unsuccessful based on the at least one measurement failing to satisfy a threshold (Jeon, paragraph [0186], wireless device may perform UL carrier selection different from the previously selected UL carrier based on DL measurement of RSRP of DL reference signals). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the second RACH procedure based on at least one measurement failing to satisfy a threshold, in the invention of Yan.  The motivation to combine the references would have been to ensure that the quality of the wireless link was sufficient for communicating a random access procedure.

Regarding claim 3, Yan in view of Jeon discloses the method of claim 2, further comprising: transmitting the at least one measurement for the at least one pilot signal to the base station (Jeon, paragraph [0175], based on measurement report of DL reference signals, base station may select a carrier for random access procedure).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit at least one measurement to the base station, in the invention of Yan.  The motivation to combine the references would have been for the base station to select a high quality carrier. 

Regarding claim 4, Yan discloses the method of claim 1, further comprising: transmitting another preamble message for the first RACH procedure, wherein the first RACH procedure is determined to be unsuccessful based on an absence of a first random access response (RAR) message expected in response to the other preamble message in a time period (Yan, paragraph [0004], random access failure when preamble is sent by the UE, but the UE detects no random access response; paragraph [0082], UE determines whether response to preamble is received in preset time period, and if no response is received , determines the access fails, where the preset period is a RAR window) indicated by the first configuration (Yan, paragraph [0074], before preamble is sent, downlink RACH message includes random access configuration information).  
Yan does not explicitly disclose transmitting another preamble message for the first RACH procedure before determining that the first RACH procedure is unsuccessful.
Jeon discloses transmitting another preamble message for the first RACH procedure before determining that the first RACH procedure is unsuccessful, wherein the first RACH procedure is determined to be unsuccessful based on an absence of a first random access response (RAR) message expected in response to the other preamble message in a time period indicated by the first configuration (Jeon, paragraph [0209], first RA procedure may comprise transmitting the first preamble and repeating until at least one RAR is detected or a number of transmissions of the preamble exceeds a first value, the first value configured by RRC signaling).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit another preamble message for the first RACH procedure before determining that the first RACH procedure is unsuccessful, in the invention of Yan.  The motivation to combine the references would have been to improve the time for the base station to respond. 

Claim 13, 23 is rejected under substantially the same rationale as claim 2.


Claim(s) 2-4, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Furuskog et al. (US 2016/0227575).

Regarding claim 9, Yan discloses the method of claim 1, further comprising: 
receiving first control information on a first resource set in a first monitoring occasion (Yan, paragraph [0009], first random access); 
receiving second control information on a second resource set in a second monitoring occasion, at least one of the first resource set being different from the second resource set or the first monitoring occasion being different from the second monitoring occasion (Yan, paragraph [0009], sending, by the user equipment, a second random access preamble, where access characteristic information is different from that of the first random access preamble).
Yan does not explicitly disclose combining the first control information and the second control information for an RAR message of the second RACH procedure. 
Furuskog discloses receiving first control information on a first resource set in a first monitoring occasion (Furuskog, paragraph [0100], receiver UE can combine RAR messages from several Msg2 subframes); 
receiving second control information on a second resource set in a second monitoring occasion, at least one of the first resource set being different from the second resource set or the first monitoring occasion being different from the second monitoring (Furuskog, paragraph [0100], receiver UE can RAR messages from several Msg2 subframes); and 
combining the first control information and the second control information for an RAR message of the second RACH procedure (Furuskog, paragraph [0100], receiver UE can RAR messages from several Msg2 subframes).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the first control information and the second control information for an RAR message of the second RACH procedure, in the invention of Yan.  The motivation to combine the references would have been to successfully receive the RAR message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466